United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2158
                                  ___________

Carl E. Richard,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Charlie Martin, Sheriff, Lonoke        * District of Arkansas.
County Jail; B.E. Holmes, Dr.,         *
M.D., Lonoke Clinic (originally        *     [UNPUBLISHED]
sued as Holmes),                       *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: March 2, 2001
                             Filed: March 9, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

             Arkansas inmate Carl E. Richard appeals the district court’s1 orders
dismissing his 42 U.S.C. § 1983 action, in which he had alleged that Lonoke County


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
Sheriff Charlie Martin and Lonoke Clinic physician B.E. Holmes were deliberately
indifferent to his serious medical needs in violation of the Eighth Amendment. After
reviewing the parties’ briefs and the record, we agree with the district court that (1)
Richard failed to state a section 1983 claim against Dr. Holmes, because his complaint
allegations do not support a claim that Dr. Holmes knew of, yet deliberately
disregarded, Richard’s serious medical need, see Springdale Educ. Ass’n v. Springdale
Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998) (Fed. R. Civ. P. 12(b)(6) dismissal); and
(2) Richard’s subsequent evidentiary hearing testimony failed to show that Sheriff
Martin was deliberately indifferent either, see Randle v. Parker, 48 F.3d 301, 303 (8th
Cir. 1995) (dismissal after evidentiary hearing).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-